TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00394-CR


In re Thomas J. Barry


Percy Green, Jr., Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 2010204, HONORABLE FRANK W. BRYAN, JR., JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Percy Green, Jr.'s appeal from a judgment
of conviction for possession of cocaine.  The subject of this proceeding is Thomas J. Barry,
appellant's counsel.
Appellant's brief on appeal was originally due August 14, 2002.  The time for filing
was extended to September 18, 2002, on counsel's motion.  On October 1, 2002, after appellant's
brief was not filed and no further extension of time was sought, this Court ordered counsel to tender
a brief on appellant's behalf no later than November 1, 2002. Counsel failed to file a brief as ordered.
Therefore, the said Thomas J. Barry is ordered to appear in person before this Court
on the 4th day of December, at 8:30 o'clock a.m., in the courtroom of this Court, located in the Price
Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to
show cause why he should not be held in contempt and sanctions imposed for his failure to obey the
October 1, 2002, order of this Court.  This order to show cause will be withdrawn and the said
Thomas J. Barry will be relieved of his obligation to appear before this Court as above ordered if the
Clerk of this Court receives appellant's brief by December 2, 2002.
It is ordered November 19, 2002.

Before Justices Yeakel, Patterson and Puryear
Do Not Publish